                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

CLIFFORD MCARTHUR RIGSBEE, as      )      Civ. No. 17-00532 HG-RT
Personal Representative of the     )
Estate of Clifford Meredith        )
Rigsbee, deceased,                 )
                                   )
                Plaintiff,         )
                                   )
           vs.                     )
                                   )
 CITY AND COUNTY OF HONOLULU,      )
                                   )
                Defendant.         )
__________________________________ )

ORDER DENYING PLAINTIFF’S MOTION IN LIMINE NO. 1 REGARDING USE OF
           30(B)(6) DEPOSITION TESTIMONY (ECF No. 137)


     Plaintiff Clifford McArthur Rigsbee, representative of the

Estate of the Decedent, seeks to utilize at trial, in its case

presentation, a designated portion of the Fed. R. Civ. P.

30(b)(6) videotaped deposition of Honolulu Fire Department

(“HFD”) Battalion Chief Jeffrey Hooker (“Battalion Chief Hooker”)

and Ocean Safety Chief Kevin Allen (“Chief Allen”).

     Plaintiff wishes to limit the designated portions of the

deposition testimony to ninety–five (95) minutes.     The video

deposition would be offered in Plaintiff’s case-in-chief in lieu

of Plaintiff’s live direct examination.    Following Plaintiff’s

direct examination, Battalion Chief Hooker and Chief Allen would

be available for cross-examination.

     Defendant City and County of Honolulu opposes the use of the




                                  1
deposition testimony.   Defendant indicates that if Plaintiff is

permitted to play the videotaped testimony, fairness requires the

entire two-hundred thirty-five (235) minutes be played (pursuant

to Fed. R. Civ. P. 32(a) and Fed. R. Evid. 106).   Defendant also

argues that because both Battalion Chief Hooker and Chief Allen

are available to testify live at trial, their live testimony is

preferable.



                        STANDARD OF REVIEW

     Fed. R. Civ. P. 32 governs the use of depositions in court

proceedings and permits their use if the conditions set forth in

Fed. R. Civ. P. 32(a) are met:

     (a) Using Depositions.

     (1) In General. At a hearing or trial, all or part of a
     deposition may be used against a party on these
     conditions:

          (A) the party was present or represented at the
          taking of the deposition or had reasonable notice
          of it;

          (B) it is used to the extent it would be
          admissible under the Federal Rules of Evidence if
          the deponent were present and testifying; and

          (C) the use is allowed by Rule 32(a)(2) through
          (8).

     Fed. R. Civ. P. 32(a)(3) provides that an “adverse party may

use for any purpose the deposition of a party or anyone who, when

deposed, was the party's officer, director, managing agent, or

designee under Rule 30(b)(6) or 31(a)(4).”




                                 2
     Fed. R. Civ. P. 30(b)(6) provides in part:

     In its notice or subpoena, a party may name as the
     deponent a public or private corporation, a
     partnership, an association, a governmental agency, or
     other entity and must describe with reasonable
     particularity the matters for examination. The named
     organization must then designate one or more officers,
     directors, or managing agents, or designate other
     persons who consent to testify on its behalf; and it
     may set out the matters on which each person designated
     will testify.


                                 ANALYSIS

     There is a strong preference for live testimony over

recorded testimony.    7 James Wm. Moore et al., Moore’s Federal

Practice § 32.02; Beem v. Providence Health & Services, No.

10-CV-0037-TOR, 2012 WL 13018728 (E.D. Wash. Apr. 19, 2012)

(citing Napier v. Bossard, 102 F.2d 467 (2nd Cir. 1939)(Learned

Hand, J.)(“The deposition has always been, and still is, treated

as a substitute, a second-best, not to be used when the original

is at hand.”)).   District courts are reluctant to utilize

deposition testimony when the witness is available for live

testimony.    Dhyne v. Meiners Thriftway, Inc., 184 F.3d 983 (8th

Cir. 1999).

     Defendant’s Fed. R. Civ. P. 30(b)(6) designated witnesses

are Battalion Chief Hooker and Chief Allen.    Battalion Chief

Hooker is the current head of the HFD Occupational Safety and

Health Office (“OSHO”).    Battalion Chief Hooker succeeded Retired

Battalion Chief Ryan Young (“Battalion Chief Young”).    Battalion

Chief Young was the head of the OSHO at the time of the subject



                                  3
incident and the lead investigator of the Line-of-Duty Death

Investigation Report.   Chief Allen is the Chief of Operations for

the Ocean Safety and Lifeguard Services.

     To permit the use of Battalion Chief Hooker and Chief

Allen’s testimony would undermine the strong preference for live

testimony.   Both Battalion Chief Hooker and Chief Allen are

available to testify at trial and their live testimony is

preferred to the deposition testimony.   Plaintiff cannot use the

depositions in lieu of direct examination.   The video depositions

may otherwise be admissible for the purposes of impeachment.

     Pursuant to Fed. R. Civ. P. 32(a)(6) and Fed. R. Evid. 106,

if the Court permits the use of part of the video deposition

testimony, the remaining portion of the deposition testimony must

be played if fairness requires it.

     Live testimony will permit the Plaintiff to present the

relevant testimony from Battalion Chief Hooker and Chief Allen to

the Court.   Plaintiff’s case may not require presenting all of

the matters in the almost four (4) hour video deposition.

Efficiency will be promoted by the live testimony.   Defendant

will be allowed to cross examine the witnesses as needed.

     Plaintiff’s Motion in Limine No. 1 to utilize the videotaped

depositions of Defendant’s Fed. R. Civ. P. 30(6)(b) designees

instead of live testimony is DENIED.

     The depositions may be admissible for impeachment or other

purposes deemed necessary.



                                 4
                           CONCLUSION


     Plaintiff’s Motion in Limine No. 1 (ECF No. 137) is DENIED.

     IT IS SO ORDERED.

     DATED: March 7, 2019, Honolulu, Hawaii.




Clifford McArthur Rigsbee as Personal Representative of the
Estate of Clifford Meredith Rigsbee, deceased v. City and County
of Honolulu; Civ. No. 17-00532HG-KSC; ORDER DENYING PLAINTIFF’S
MOTION IN LIMINE NO. 1 REGARDING USE OF 30(B)(6) DEPOSITION
TESTIMONY (ECF No. 137)         5
